 Case 17-11811       Doc 181    Filed 03/06/19 Entered 03/07/19 06:45:52               Desc Main
                                 Document       Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                      )                BK No.:    17-11811
REBUILTCARS CORPORATION                     )
                                            )                Chapter: 11
                                            )
                                                            Honorable Timothy Barnes
                                            )
                                            )
               Debtor(s)                    )

                FINAL DECREE AND ORDER CLOSING BANKRUPTCY CASE

       This matter coming to be heard upon the motion of Rebuiltcars Corporation, the Reorganized
Debtor (the "Debtor"), for entry of a Final Decree and to Close the Bankruptcy Case (the "Motion);
proper notice having been provided; due notice having been given and this Court being fully advised in
the premises; Now, therefore IT IS HEREBY ORDERED:

   1. Pursuant to Bankruptcy Code section 350(a), the Bankruptcy case is closed effective upon entry of
this Final Decree and Order.
   2. Notwithstanding this Final Decree and Order and the closing of the Bankruptcy Case:
     a) The Debtor shall continue to be authorized to take any and all action required or reasonably
contemplated by the Plan and the Order confirming the Plan (the "Confirmation Order");
     b) This Court shall retain jurisdiction in accordance with the Confirmation Order and Plan; and
     c) The Debtor is required to pay all outstanding US Trustee quarterly fees owed by the Debtor
pursuant to 28 USC 1930 to and including entry of this Final Decree.



                                                         Enter:


                                                                  Timothy A. Barnes
Dated: March 06, 2019                                             United States Bankruptcy Judge

 Prepared by:
           PENELOPE N. BACH
           BACH LAW OFFICES
           COUNSEL FOR DEBTOR(S)
           P.O. BOX 1285
           NORTHBROOK, IL 60062
           PHONE: (847) 564 0808
           ATTORNEY NO: 6284659
